Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 have been examined.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	The claimed invention is directed to “mental steps” without significantly more. 
	The claims recite:
		training iteration
		batch of training items
		ground truth assignment of the training items in the batch into
			a plurality of clusters
		plurality of clusters
		an embedding
		current values of the network parameters to generate
		oracle clustering score
		possible clustering assignment other than
			the ground truth assignment
		medoid
		augmented clustering score
		structured margin between the possible
			clustering assignment and the ground truth assignment

Claim 1
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “1. A method of training a neural network that has a plurality of network parameters and that is configured to receive an input data item and to process the input data item to generate an embedding of the input data item in accordance with the network parameters, the method comprising, at each of plurality of training iterations…” Therefore, it is a “method” (or “process”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 1 that recite abstract ideas?

	YES. The following limitations in Claim 1 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps”:

obtaining a batch of training items for the training iteration and a ground truth assignment of the training items in the batch into a plurality of clusters;

processing the training items in the batch using the neural network and in accordance with current values of the network parameters to generate respective embeddings for each of the training items;

determining an oracle clustering score for the ground truth assignment based on the respective embeddings;

wherein the oracle clustering score measures a quality of the ground truth assignment based on the respective embeddings of each of the training items in the batch;

determining, from a plurality of clustering assignments, a possible clustering assignment other than the ground truth assignment that has a highest augmented clustering score, wherein:

each clustering assignment assigns the training items in the batch into a respective plurality of clusters that are each represented by a respective medoid, the augmented clustering score is a clustering score for the possible clustering assignment plus a structured margin between the possible clustering assignment and the ground truth assignment, the clustering score for a clustering assignment measuring for each embedding of the training inputs, how close the embedding is to a closest medoid to the embedding, and the structured margin measures a quality of the possible clustering assignment relative to the ground truth assignment; and

training the neural network using the possible clustering assignment other than the ground truth assignment that has a highest augmented clustering score to update the current values of the network parameters.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A processing
	(2) A neural network
	(3) A training of the neural network

	A “processing” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

Computers suitable for the execution of a computer program can be based on general or special purpose microprocessors or both, or any other kind of central processing unit. Generally, a central processing unit will receive instructions and data from a read only memory or a random access memory or both. The essential elements of a computer are a central processing unit for performing or executing instructions and one or more memory devices for storing instructions and data. The central processing unit and the memory can be supplemented by, or incorporated in, special purpose logic circuitry.

This “processing” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “neural network” is a broad term which is described at a high level.
	Applicant merely teaches a “neural network”, which is an “additional element”. The neural network is not used to calculate anything at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	This “neural network” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “training the neural network” is a broad term which is described at a high level. Applicant’s Specification recites:

The system can determine the gradients in the first gradient term and the second gradient term with respect to all of the parameters of the neural network using conventional neural network training techniques, i.e., by backpropagating gradients through the neural network.

This “training the neural network” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A processing
	(2) A neural network
	(3) A training of the neural network

	A “processing” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

Computers suitable for the execution of a computer program can be based on general or special purpose microprocessors or both, or any other kind of central processing unit. Generally, a central processing unit will receive instructions and data from a read only memory or a random access memory or both. The essential elements of a computer are a central processing unit for performing or executing instructions and one or more memory devices for storing instructions and data. The central processing unit and the memory can be supplemented by, or incorporated in, special purpose logic circuitry.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “neural network” is a broad term which is described at a high level.
	Applicant merely teaches a “neural network”, which is an “additional element”. The neural network is not used to calculate anything at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “training the neural network” is a broad term which is described at a high level. Applicant’s Specification recites:

The system can determine the gradients in the first gradient term and the second gradient term with respect to all of the parameters of the neural network using conventional neural network training techniques, i.e., by backpropagating gradients through the neural network.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 1 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 3
	Claim 3 recites:

3. The method of claim 1, wherein the structured margin is based on a normalized mutual information measure between the possible clustering assignment and the ground truth assignment.

	Applicant’s Claim 3 merely teaches a “margin”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 3 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 5
	Claim 5 recites:

5. The method of claim 1, wherein determining the possible clustering assignment other than the ground truth assignment that has the highest augmented clustering score comprises: determining an initial best possible clustering assignment using an iterative loss augmented inference technique.

	Applicant’s Claim 5 merely teaches an initial best possible clustering assignment. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 5 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 6
	Claim 6 recites:

6. The method of claim 5, wherein determining the initial best possible clustering assignment using the iterative loss augmented inference technique comprises: at each step of the inference technique, adding a medoid to the clustering assignment that most increases the augmented clustering score.

	Applicant’s Claim 6 merely teaches adding a medoid to the clustering assignment. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 6 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 7
	Claim 7 recites:

7. The method of claim 5, wherein determining the possible clustering assignment other than the ground truth assignment that has the highest augmented clustering score comprises: modifying the initial best possible clustering assignment using a loss augmented refinement technique to determine the possible clustering assignment other than the ground truth assignment that has the highest augmented clustering score.

	Applicant’s Claim 7 merely teaches modifying the initial best possible clustering assignment. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 7 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 8
	Claim 8 recites:

8. The method of claim 7, wherein modifying the initial best possible clustering assignment using the loss augmented refinement technique comprises: performing a pairwise exchange of a current medoid in a current best possible clustering assignment with an alternative point in the same cluster according to the current best possible clustering assignment; and swapping the current medoid for the alternative point if the pairwise exchange increases the augmented clustering score.

	Applicant’s Claim 8 merely teaches a pairwise exchange of a current medoid in a current best possible clustering assignment with an alternative point in the same cluster. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 8 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 9
	Claim 9 recites:

9. The method of claim I claim 1, wherein performing the iteration of the neural network training procedure further comprises: determining a gradient of the objective function with respect to the network parameters using the possible clustering assignment other than the ground truth assignment that has a highest augmented clustering score; and determining an update to the current values of the network parameters using the gradient.

	Applicant’s Claim 9 merely teaches determining a gradient of the objective function. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 9 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 10
	Claim 10 recites:

10. The method of claim 1, further comprising: determining the oracle clustering score using a facility location scoring function.

	Applicant’s Claim 10 merely teaches a clustering score. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 10 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 11
	Claim 11 recites:

11. The method of claim 1, wherein the neural network training procedure is stochastic gradient descent.

	Applicant’s Claim 11 merely teaches stochastic gradient descent. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 11 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 12
	Claim 12 recites:

12. The method of claim 1, further comprising: providing the trained neural network for use in generating embeddings for new input data items.

	Applicant’s Claim 12 merely teaches providing the trained neural network for use. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 12 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 13
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “13. A system comprising one or more computers and one or more storage devices storing instructions that when executed by the one or more computers cause the one or more computers to perform operations for training a neural network that has a plurality of network parameters and that is configured to receive an input data item and to process the input data item to generate an embedding of the input data item in accordance with the network parameters, the operations comprising, at each of plurality of training iterations…” Therefore, it is a “system” (or “apparatus”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 13 that recite abstract ideas?

	YES. The following limitations in Claim 13 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps”:

obtaining a batch of training items for the training iteration and a ground truth assignment of the training items in the batch into a plurality of clusters;

processing the training items in the batch using the neural network and in accordance with current values of the network parameters to generate respective embeddings for each of the training items;

determining an oracle clustering score for the ground truth assignment based on the respective embeddings;

wherein the oracle clustering score measures a quality of the ground truth assignment based on the respective embeddings of each of the training items in the batch;

determining, from a plurality of clustering assignments, a possible clustering assignment other than the ground truth assignment that has a highest augmented clustering score, wherein:

each clustering assignment assigns the training items in the batch into a respective plurality of clusters that are each represented by a respective medoid, the augmented clustering score is a clustering score for the possible clustering assignment plus a structured margin between the possible clustering assignment and the ground truth assignment, the clustering score for a clustering assignment measuring for each embedding of the training inputs, how close the embedding is to a closest medoid to the embedding, and the structured margin measures a quality of the possible clustering assignment relative to the ground truth assignment; and

training the neural network using the possible clustering assignment other than the ground truth assignment that has a highest augmented clustering score to update the current values of the network parameters.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A processing
	(2) A neural network
	(3) A training of the neural network

	A “processing” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

Computers suitable for the execution of a computer program can be based on general or special purpose microprocessors or both, or any other kind of central processing unit. Generally, a central processing unit will receive instructions and data from a read only memory or a random access memory or both. The essential elements of a computer are a central processing unit for performing or executing instructions and one or more memory devices for storing instructions and data. The central processing unit and the memory can be supplemented by, or incorporated in, special purpose logic circuitry.

This “processing” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “neural network” is a broad term which is described at a high level.
	Applicant merely teaches a “neural network”, which is an “additional element”. The neural network is not used to calculate anything at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	This “neural network” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “training the neural network” is a broad term which is described at a high level. Applicant’s Specification recites:

The system can determine the gradients in the first gradient term and the second gradient term with respect to all of the parameters of the neural network using conventional neural network training techniques, i.e., by backpropagating gradients through the neural network.

This “training the neural network” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A processing
	(2) A neural network
	(3) A training of the neural network

	A “processing” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

Computers suitable for the execution of a computer program can be based on general or special purpose microprocessors or both, or any other kind of central processing unit. Generally, a central processing unit will receive instructions and data from a read only memory or a random access memory or both. The essential elements of a computer are a central processing unit for performing or executing instructions and one or more memory devices for storing instructions and data. The central processing unit and the memory can be supplemented by, or incorporated in, special purpose logic circuitry.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “neural network” is a broad term which is described at a high level.
	Applicant merely teaches a “neural network”, which is an “additional element”. The neural network is not used to calculate anything at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “training the neural network” is a broad term which is described at a high level. Applicant’s Specification recites:

The system can determine the gradients in the first gradient term and the second gradient term with respect to all of the parameters of the neural network using conventional neural network training techniques, i.e., by backpropagating gradients through the neural network.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 13 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 14
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “14. One or more non-transitory computer-readable storage media storing instructions that when executed by one or more computers cause the one or more computers to perform operations for e-training a neural network that has a plurality of network parameters and that is configured to receive an input data item and to process the input data item to generate an embedding of the input data item in accordance with the network parameters, the operations comprising…” Therefore, it is a “computer-readable storage medium” (or “product of manufacture”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 14 that recite abstract ideas?

	YES. The following limitations in Claim 14 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps”:

obtaining a batch of training items for the training iteration and a ground truth assignment of the training items in the batch into a plurality of clusters;

processing the training items in the batch using the neural network and in accordance with current values of the network parameters to generate respective embeddings for each of the training items;

determining an oracle clustering score for the ground truth assignment based on the respective embeddings;

wherein the oracle clustering score measures a quality of the ground truth assignment based on the respective embeddings of each of the training items in the batch;

determining, from a plurality of clustering assignments, a possible clustering assignment other than the ground truth assignment that has a highest augmented clustering score, wherein:

each clustering assignment assigns the training items in the batch into a respective plurality of clusters that are each represented by a respective medoid, the augmented clustering score is a clustering score for the possible clustering assignment plus a structured margin between the possible clustering assignment and the ground truth assignment, the clustering score for a clustering assignment measuring for each embedding of the training inputs, how close the embedding is to a closest medoid to the embedding, and the structured margin measures a quality of the possible clustering assignment relative to the ground truth assignment; and

training the neural network using the possible clustering assignment other than the ground truth assignment that has a highest augmented clustering score to update the current values of the network parameters.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A processing
	(2) A neural network
	(3) A training of the neural network

	A “processing” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

Computers suitable for the execution of a computer program can be based on general or special purpose microprocessors or both, or any other kind of central processing unit. Generally, a central processing unit will receive instructions and data from a read only memory or a random access memory or both. The essential elements of a computer are a central processing unit for performing or executing instructions and one or more memory devices for storing instructions and data. The central processing unit and the memory can be supplemented by, or incorporated in, special purpose logic circuitry.

This “processing” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “neural network” is a broad term which is described at a high level.
	Applicant merely teaches a “neural network”, which is an “additional element”. The neural network is not used to calculate anything at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	This “neural network” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “training the neural network” is a broad term which is described at a high level. Applicant’s Specification recites:

The system can determine the gradients in the first gradient term and the second gradient term with respect to all of the parameters of the neural network using conventional neural network training techniques, i.e., by backpropagating gradients through the neural network.

This “training the neural network” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A processing
	(2) A neural network
	(3) A training of the neural network

	A “processing” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

Computers suitable for the execution of a computer program can be based on general or special purpose microprocessors or both, or any other kind of central processing unit. Generally, a central processing unit will receive instructions and data from a read only memory or a random access memory or both. The essential elements of a computer are a central processing unit for performing or executing instructions and one or more memory devices for storing instructions and data. The central processing unit and the memory can be supplemented by, or incorporated in, special purpose logic circuitry.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “neural network” is a broad term which is described at a high level.
	Applicant merely teaches a “neural network”, which is an “additional element”. The neural network is not used to calculate anything at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “training the neural network” is a broad term which is described at a high level. Applicant’s Specification recites:

The system can determine the gradients in the first gradient term and the second gradient term with respect to all of the parameters of the neural network using conventional neural network training techniques, i.e., by backpropagating gradients through the neural network.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 14 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 16
	Claim 16 recites:

16. The system of claim 13, wherein the structured margin is based on a normalized mutual information measure between the possible clustering assignment and the ground truth assignment.

	Applicant’s Claim 16 merely teaches a margin. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 16 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 18
	Claim 18 recites:

18. The system of claim 13, wherein determining the possible clustering assignment other than the ground truth assignment that has the highest augmented clustering score comprises: determining an initial best possible clustering assignment using an iterative loss augmented inference technique.

	Applicant’s Claim 18 merely teaches an initial best possible clustering assignment. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 18 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 19
	Claim 19 recites:

19. The system of claim 18, wherein determining the initial best possible clustering assignment using the iterative loss augmented inference technique comprises: at each step of the inference technique, adding a medoid to the clustering assignment that most increases the augmented clustering score.

	Applicant’s Claim 19 merely teaches adding a medoid to the clustering assignment. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 19 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 20
	Claim 20 recites:

20. The system of claim 18, wherein determining the possible clustering assignment other than the ground truth assignment that has the highest augmented clustering score comprises: modifying the initial best possible clustering assignment using a loss augmented refinement technique to determine the possible clustering assignment other than the ground truth assignment that has the highest augmented clustering score.

	Applicant’s Claim 20 merely teaches modifying the initial best possible clustering assignment. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 20 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Response to Arguments
	Applicant's arguments filed 05 MAY 2022 have been fully considered but they are not persuasive. Specifically, Applicant argues:

Argument 1
Without acquiescing to the rejections and in an effort to advance prosecution, Applicant has amended the claims to clarify the claimed subject matter as suggested by the Examiner. Applicant respectfully requests that the Section 101 to the claims was withdrawn.

	The amendments were not sufficient to overcome the 101 rejection. The details of the rejection are recited above in the rejection itself.
	Applicant’s amendments and arguments are unpersuasive.
	The rejections STAND.

Argument 2
The other claims in the application are each dependent on the independent claims, and are allowable for at least the above reasons.

	Applicant’s amendments and arguments regarding the independent claims are unpersuasive. Therefore, there are no eligible limitations to be incorporated by reference to the dependent claims.
	The rejections STAND.

Argument 3
Because each claim is deemed to define additional aspects of the disclosure, however, the individual consideration of each claim on its own merits is respectfully requested.

	The amendments were not sufficient to overcome the 101 rejection. The details of the rejection are recited above in the rejection itself.
	Applicant’s amendments and arguments are unpersuasive.
	The rejections STAND.




Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

	If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

	If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

	Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 

	Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
12 AUG 2022